internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-140630-02 date date legend decedent date trust date date date date spouse daughter daughter trust trust date attorney date date date plr-140630-02 bank court x y dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust to make a reverse qualified_terminable_interest_property qtip_election and to allocate decedent’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows decedent executed his will on date decedent created trust on date trust was amended on date and date decedent died on date survived by spouse daughter and daughter trust became irrevocable on decedent’s death item i of decedent’s will bequeaths decedent’s entire estate to trust article iii subparagraph b e of trust provides that on decedent’s death if spouse survives decedent after deduction of certain specific bequests the residue of trust should be divided into trust and trust trust should be funded with assets that qualify for the marital_deduction in an amount equal to the minimum amount that will result in the lowest federal estate_tax being imposed on decedent’s estate after allowing for the unified_credit and any other allowable credits and deductions all assets not allocated to trust shall be allocated to trust article iii subparagraph b a provides that during spouse’s life the trust income shall be paid to spouse in installments at least quarterly in addition the trustee of trust has the discretion to distribute trust principal to spouse as necessary or advisable for her use and benefit on spouse’s death the undistributed_income from trust shall be distributed to spouse’s estate and the balance of the assets of trust shall become a part of and administered in the same manner as the assets of trust article iii subparagraph b b provides that the trust income shall be paid at least quarterly to daughter and daughter the primary beneficiaries equally upon the death of either daughter or daughter the share of income of the daughter shall be paid to or for the benefit of the children of such deceased daughter per stirpes upon the death of both primary beneficiaries the trust shall terminate and all the then remaining assets shall be divided equally and distributed one half to the children of daughter and one half to the children of daughter per stirpes plr-140630-02 on or before date decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return prepared by attorney on schedule m of the form_706 attorney made an election under sec_2056 to treat the entire value of trust as qtip property and claimed a deduction in that amount attorney inadvertently did not advise decedent’s estate to sever trust into an exempt marital trust and a non-exempt marital trust in addition attorney inadvertently failed to make a reverse_qtip_election under sec_2652 to treat decedent as the transferor of any portion of trust for gst tax purposes and did not make an effective allocation of decedent’s gst tax exemption to any portion of trust the error was discovered while preparing the form_706 for spouse’s estate on date bank as successor executor of decedent’s estate and trustee of trust filed a petition with court on behalf of the current and contingent_remainder beneficiaries to sever trust into an exempt marital trust and a non-exempt marital trust the petition provides that the new trusts will have identical terms and conditions as trust and that trust will be severed on a fractional basis bank has requested a extensions of time to sever trust into two separate trusts and to make a reverse_qtip_election with respect to one of the resulting trusts sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for the purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i that passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies plr-140630-02 sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst tax exemption that has not been allocated within the time prescribed by subsection a shall be deemed to be allocated as follows - a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that no automatic allocation of gst tax exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust sec_2652 provides that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made a reverse_qtip_election the consequence of a reverse qtip plr-140630-02 election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_2654 provides that for purposes of the generation-skipping_transfer_tax - the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts under sec_26_2654-1 the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non-pro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-140630-02 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case because a qtip_election was made on decedent’s form_706 with respect to trust the assets of trust will be included in spouse’s gross_estate under sec_2044 at her death unless there is a disposition under sec_2519 spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of decedent’s unused gst tax exemption to any portion of trust if decedent’s estate is allowed to make a reverse_qtip_election under sec_2652 and sec_26_2652-1 with respect to any portion of the assets of trust however decedent will be treated as the transferor of such assets for gst tax purposes in this case the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in trust the petition to court provides that the new trusts will be severed on a fractional basis and that the trusts will be funded either based on the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the date of decedent’s death to the date of funding based on the facts submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is granted until days from the date of this letter to sever trust and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust the election should be made on a supplemental from a copy of this letter should be attached to each supplemental form_706 and filed with the internal_revenue_service center cincinnati ohio the severance of trust into a gst exempt trust and a gst nonexempt trust will be recognized for gst tax purposes and the two trusts will be treated as separate trusts in accordance with sec_2654 provided that none of the decedent’s gst tax exemption was utilized during his lifetime and in view of the severance of trust and reverse_qtip_election with respect to the resulting gst exempt trust dollar_figurex will be automatically allocated to trust and dollar_figurey will be automatically allocated to the resulting exempt marital trust in accordance with the rules provided in sec_2632 accordingly both trust and the resulting gst exempt trust will have inclusion ratios of zero after the severance and reverse qtip except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-140630-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
